Citation Nr: 0932476	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-35 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, claimed as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, 
claimed as due to herbicide exposure. 

3.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure. 

4.  Entitlement to service connection for rheumatism, claimed 
as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In connection with this appeal, the Veteran testified at a 
video-conference hearing before the undersigned Acting 
Veterans Law Judge in July 2009; a transcript of that hearing 
is associated with the claims file.  

After the issuance of the March 2009 supplemental statement 
of the case, a May 2009 communication from an archivist at 
the Air Force Historical Research Agency was received.  The 
RO did not issue a supplemental statement of the case and the 
Veteran did not waive agency of original jurisdiction (AOJ) 
consideration of the evidence.  See 38 C.F.R. § 20.1304.  
However, the Board finds that, as his claims are being 
remanded, the AOJ will have an opportunity to review the May 
2009 communication such that no prejudice results to the 
Veteran in the Board considering such evidence for the 
limited purpose of issuing a comprehensive and thorough 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

At his July 2009 Board hearing and in documents of record, 
the Veteran contends that he currently has diabetes mellitus 
type II, hypertension, prostate cancer, and rheumatism as a 
result of exposure to herbicides, namely Agent Orange, during 
his military service.  Specifically, he alleges that, while 
serving in the 552nd Field Maintenance Squadron at McClellan 
Air Force Base in California, he was given temporary duty 
orders to Vietnam and Thailand in approximately September 
1965.  Therefore, the Veteran claims that he is entitled to 
service connection for such disabilities as a result of 
herbicide exposure.

In support of his contentions, the Veteran submitted a 
document dated in June 1965 wherein he was directed to pick 
up temporary duty orders.  However, such document does not 
indicate where the Veteran was to be sent.  Additionally, the 
Board notes that the Veteran's service personnel records 
contained in the claims file do not demonstrate service in 
Vietnam or Thailand and, in October 2006, the National 
Personnel Records Center (NPRC) indicated that there was no 
evidence that the Veteran served in Vietnam.  However, his 
service personnel records reflect that, as of May 1965, the 
Veteran was assigned to the 552nd Field Maintenance Squadron 
at McClellan Air Force Base.  

In a May 2009 communication, an archivist at the Air Force 
Historical Research Agency indicated that he reviewed the 
official history of the 552nd Airborne Early Warning and 
Control Wing, which covers the activities of the 552nd Field 
Maintenance Squadron, for September through November 1965.  
The archivist reported that such revealed that under the Big 
Eye Task Force, eight EC-121D aircraft with 56 officers and 
170 enlisted personnel were deployed to Tainan Air Base, 
Taiwan, their main operating base (MOB), and further deployed 
to Tan Son Nhut Air Base, Republic of Vietnam, to conduct 
flying operations.  Maintenance was conducted at the MOB.  
The archivist further indicated that he found no evidence 
that anyone from the unit deployed to Thailand during this 
time frame and no evidence that any aircraft that carried 
Agent Orange ever deployed to Thailand.  

Based on the foregoing, the Board finds that additional 
development is necessary in order to determine whether the 
Veteran was deployed on temporary duty orders to Vietnam or 
Thailand, where he may have traveled through Vietnam.  
Specifically, the Board finds that the Veteran's complete 
service personnel records, to include any orders or travel 
documents, should be requested from the appropriate facility.  
In this regard, the Board notes that only four pages of the 
Veteran's service personnel records have been obtained by the 
RO and, while NPRC indicated that the Veteran did not serve 
in Vietnam, it is unclear which documents such report was 
based upon and whether the Veteran had duty in Thailand, but 
traveled through Vietnam.  Additionally, the Air Force 
Historical Research Agency and/or the Department of the Air 
Force, as appropriate, should be requested to indicate 
whether the Veteran was a participant in the Big Eye Task 
Force and whether he deployed to Vietnam or traveled through 
Vietnam.  

Additionally, while on remand, the Veteran should be given an 
opportunity to provide statements from any friends or family 
members who may recall his service in Vietnam.  In this 
regard, the Board notes that the Veteran testified at his 
hearing that his mother may remember that he served in 
Vietnam.

The Board also notes that the Veteran testified that his 
treatment provider at the VA Medical Center in Memphis, 
Tennessee, had indicated in his medical record that his 
claimed disabilities are secondary to Agent Orange exposure.  
Upon a review of such records, the Board notes that his 
treatment provider indicated a history of exposure to Agent 
Orange, but the records do not include a statement linking 
the Veteran's claimed disabilities to such exposure.  
Therefore, while on remand, the Veteran should be notified 
that he may submit such a statement from his VA treatment 
provider.  

Finally, as indicated in the Introduction, the May 2009 
communication from the archivist at the Air Force Historical 
Research Agency was not previously considered by the AOJ.  
Therefore, while on remand, the AOJ should readjudicate the 
Veteran's claims based on the entirety of the evidence, to 
include the evidence received after the March 2009 
supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be informed that he 
may submit statements from friends or 
family members, to include his mother, who 
may recall his service in Vietnam.  He 
should also be invited to submit a 
statement from his treatment provider at 
the VA Medical Center in Memphis, 
Tennessee, indicating that his claimed 
disabilities are secondary to Agent Orange 
exposure.

2.  The Veteran's complete service 
personnel records, to include any orders 
or travel documents, should be requested 
from the appropriate facility.  The 
requests should continue either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the records 
would be futile.  All efforts to obtain 
these records should be fully documented, 
and any federal facility should provide a 
negative response if records are not 
available.

3.  The Air Force Historical Research 
Agency and/or the Department of the Air 
Force, as appropriate, should be requested 
to indicate whether the Veteran was a 
participant in the Big Eye Task Force and 
whether he deployed to Vietnam or traveled 
through Vietnam.  

4.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated based on the entirety of the 
evidence, to include the evidence received 
after the March 2009 supplemental 
statement of the case.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




